DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 04 May 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Pub. 2017/0343859) in view of Kane et al. (U.S. Pub. 2008/0204366) in view of Adachi et al. (U.S. Pub. 2002/0093284).
Claim 1:  Chen discloses a display apparatus in Figs. 2C, 3A and 5A comprising:

a color control layer (231 and 232; Figs. 3A, and 5A, paragraphs 60 and 61) which wavelength-converts the light of the first wavelength range (blue light with peak wavelength range from about 420 nm to about 480 nm) into light of a second wavelength (red light; paragraph 61);
a second optical layer (225; Figs. 3A, 5A and 5B, paragraph 81) which faces the first optical layer (25) with the color control layer (231 and 232) therebetween, reflects the light of the first wavelength range (blue light with peak wavelength range from about 420 nm to about 480 nm) to the color control layer (231 and 232), transmits the light of the second wavelength (red light) from the color control layer (231 and 232) and from which display light is provided for displaying an image, and
an organic light-emitting device substrate (13; Figs. 3A and 5A, paragraph 72) which generates the light (blue light B) of the first wavelength range (blue light with peak wavelength range from about 420 nm to about 480 nm) and faces the color control layer (231 and 232) with the first optical layer (25) therebetween. 
Chen appears not to explicitly disclose the second wavelength is a second wavelength range different from the first wavelength range.

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chen with the disclosure of Kane et al. to have made the second wavelength have a second peak wavelength of 600-610 nm in order to have the desired color output.  Chen in view of Kane et al. would therefore disclose the second wavelength is a second wavelength range different from the first wavelength range.
Chen in view of Kane et al. appears not to explicitly disclose the organic light-emitting device substrate comprising a first electrode, a second electrode, and an organic emission layer which is between the first and second electrodes, wherein the first electrode, the organic emission layer, the second electrode and the first optical layer are in order, and the first optical layer together with the first electrode of the organic light-emitting device substrate comprising each of the first electrode, the second electrode and the organic emission layer recycles the light of the first wavelength range to define reinforced light of the first wavelength range which is perpendicular provided toward the color control layer.
Adachi et al., however, discloses wherein the organic light-emitting device substrate (150; Fig. 1, paragraph 50) comprises a first electrode (300; Fig. 1, paragraph 50), a second electrode (200; Fig. 1, paragraph 50) and an organic emission layer (110; Fig. 1, paragraph 50), wherein the first electrode (300), the organic emission layer (110), the second electrode (200) and the first optical layer (500) are in order, and the 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chen in view of Kane et al. with the disclosure of Adachi et al. to have made the organic light-emitting device substrate comprising a first electrode, a second electrode, and an organic emission layer which is between the first and second electrodes, wherein the first electrode, the organic emission layer, the second electrode and the first optical layer are in order, and the first optical layer together with the first electrode of the organic light-emitting device substrate comprising each of the first electrode, the second electrode and the organic emission layer recycles the light of the first wavelength range to define reinforced light of the first wavelength range which is provided perpendicular to the organic light-emitting device substrate in order in order to improve luminance.  Chen in view of Kane et al. in view of Adachi et al. would disclose  the organic light-emitting device substrate comprising a first electrode, a second electrode, and an organic emission layer which is between the first and second electrodes, wherein the first electrode, the organic emission layer, the second electrode and the first optical layer are in order, and the first optical layer together with the organic light-emitting device substrate comprising each of the first electrode, the second electrode and the organic emission layer recycles the light of the first wavelength range 
Claim 2:  Chen in view of Kane et al. in view of Adachi et al. discloses the display apparatus of claim 1, and Chen further discloses wherein
the organic light-emitting device substrate (13) generates a blue light (paragraph 72) as the light (blue light B) of the first wavelength (blue light with peak wavelength range from about 420 nm to about 480 nm), 
the color control layer (231 and 232) which wavelength-converts the light (blue light B) incident thereto comprises:
a red pixel area (22R; Fig. 3A, paragraph 72) comprising a first quantum dot (paragraph 57) which converts the blue light incident thereto to red color light,
a green pixel area (22G; Fig. 3A, paragraph 72) comprising a second quantum dot (paragraph 57) which converts the blue light incident thereto to green color light, and
a blue pixel area (22B; Fig. 3A, paragraph 72) which transmits the blue light incident thereto, and
at each of the red pixel area (22R), the green pixel area (22G) and the blue pixel area (22B), the first optical layer (25) reflects the light (blue light B) of the first wavelength range (blue light with peak wavelength range from about 420 nm to about 480 nm) back to the organic light-emitting device substrate (13) (Fig. 2C shows in the wavelength range of 420 nm to 480, not all the blue light B is transmitted, the blue light B which is not transmitted is reflected; paragraph 69).
Claim 3:  Chen in view of Kane et al. in view of Adachi et al. discloses the display apparatus of claim 1, and Chen further wherein
the color control layer (231 and 232) which wavelength-converts the light (blue light B) incident thereto comprises a red pixel area (22R; Fig. 3A, paragraph 72), a green pixel area (22G; Fig. 3A, paragraph 72) and a blue pixel area (22B; Fig. 3A, paragraph 72),
the first optical layer (25) is disposed facing each of the red pixel area (22R), the green pixel area (22G) and the blue pixel area (22B) of the color control layer (231 and 232) (Fig. 3A),
at each of the red pixel area (22R), the green pixel area (22G) and the blue pixel area (22B), the first optical layer (25) reflects the light (blue light B) of the first wavelength range (blue light with peak wavelength range from about 420 nm to about 480 nm) back to the organic light-emitting device substrate (13) (Fig. 2C shows in the wavelength range of 420 nm to 480, not all the blue light B is transmitted, the blue light B which is not transmitted is reflected; paragraph 69), and
the second optical layer (225) is disposed facing each of the red pixel area (22R) and the green pixel area (22G) of the color control layer (231 and 232) and is excluded at the blue pixel area (22B) thereof.
Claim 4:  Chen in view of Kane et al. in view of Adachi et al. discloses the display apparatus of claim 1 and Chen further discloses the light (blue light B) of the first wavelength range (blue light with peak wavelength range from about 420 nm to about 480 nm) has a central wavelength of about 420 nanometers to about 480 nanometer (paragraph 45) and Kane et al. further discloses the light of the second wavelength 
Claim 9:  Chen in view of Kane et al. in view of Adachi et al. discloses the display apparatus of claim 1 and further discloses the first optical layer (500) together with the first electrode (300) of the organic light-emitting device substrate (150) comprising each of the first electrode (300), the second electrode (200) and the organic emission layer (110) recycles the light of the first wavelength range to define reinforced light of the first wavelength range which is perpendicularly provided toward the color control layer (Adachi et al., prima facie case of obviousness as stated above).
Claim 19:  Chen in view of Kane et al. in view of Adachi et al. discloses the display apparatus of claim 1 and further discloses the first optical layer (25 of Chen) reflects the light of the second wavelength range (peak wavelength range of 600-610 nm of Kane et al.) which is incident thereto from the color control layer (231 and 232 of Chen; paragraphs 54 and 69) (prima facie case of obviousness as stated above).
Claim 20:  Chen in view of Kane et al. in view of Adachi et al. discloses the display apparatus of claim 1 and further discloses the light (blue light B of Chen) which is partially reflected by the first optical layer (25 of Chen) defines reflected light of the first wavelength range (blue light with peak wavelength range from about 420 nm to about 480 nm of Chen; paragraph 69), and the reflected light of the first wavelength range is recycled by the organic light-emitting device substrate (150 of Adachi et al.) together with the first optical layer (500 of Adachi et al.), to define the reinforced light of .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kane et al. in view of Adachi et al. as applied to claim 1 above, and further in view of Shin et al. (U.S. Pub. 2015/0308658).
Claim 5:  Chen in view of Kane et al. in view of Adachi et al. discloses the display apparatus of claim 1 and Chen further discloses the first optical layer (25) partially transmits and partially reflects a blue light, and reflects a green light and a red light (paragraph 69), and the second optical layer (225) reflects the blue light, and transmits the green light and the red light (paragraph 81).  
Chen in view of Kane et al. in view of Adachi et al. appears not to explicitly disclose the first optical layer comprises a first dichroic filter and the second optical layer comprises a second dichroic filter.
Shin et al., however, discloses dichroic mirrors are suitable structures for a first optical layer (410 Fig. 1, paragraphs 55 and 56) that partially transmits and partially reflects a blue light, and reflects a green light and a red light and for a second optical layer (430; Fig. 1, paragraphs 55 and 56) that reflects the blue light, and transmits the green light and the red light.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chen in view of Kane et al. in view of Adachi et al. with the disclosure of Shin et al. to have made the first and second optical layers from dichroic mirror structures because the selection of a known structure based on its .

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kane et al. in view of Adachi et al. as applied to claim 1 above, and further in view of Zimmerman et al. (U.S. Pub. 2013/0021793).
Claim 6:  Chen in view of Kane et al. in view of Adachi et al. discloses the display apparatus of claim 1.  
Chen in view of Kane et al. in view of Adachi et al. appears not to explicitly disclose the first optical layer has a reflectance of about 30% to about 70% with respect to the light of the first wavelength range.
Zimmerman et al., however, discloses an optical layer having a reflectance of about 0% to about 100% of light corresponding to the wavelength range of blue light (Fig. 3B).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chen in view of Kane et al. in view of Adachi et al. with the disclosure of Zimmerman et al. to have made the first optical layer have a reflectance of about 30% to about 70% with respect to blue light in order to have the desired light outputted from the device since in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (M.P.E.P. § 2144.05).
Claim 7:  Chen in view of Kane et al. in view of Adachi et al. discloses the display apparatus of claim 1.  

Zimmerman et al., however, discloses an optical layer having a transmittance of about 0% to about 100% of light corresponding to the wavelength range of blue light (Fig. 3B).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chen in view of Kane et al. in view of Adachi et al. with the disclosure of Zimmerman et al. to have made the first optical layer have a transmittance of about 30% to about 70% with respect to blue light in order to have the desired light outputted from the device since in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (M.P.E.P. § 2144.05).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kane et al. in view of Adachi et al. as applied to claim 1 above, and further in view of Suh et al. (U.S. Pub. 2012/0025244). 
Claim 8:  Chen in view of Kane et al. in view of Adachi et al. discloses the display apparatus of claim 1.  
Chen in view of Kane et al. in view of Adachi et al. appears not to explicitly disclose at least one of the first optical layer and the second optical layer includes a first material layer having a first refractive index and a second material layer having 
the first material layer comprises any one of magnesium fluoride, thorium fluoride, silicon dioxide, aluminum oxide, sodium aluminum fluoride, cryolite and epoxy, and
the second material layer comprises any one of tantalum pentoxide, niobium pentoxide, zinc sulfide, zinc selenide, hafnium dioxide, zirconium dioxide and titanium dioxide.
Suh et al., however, discloses a laminate structure having an alternately stacked SiO2 and Nb2O5 is a suitable structure for a first optical layer (abstract).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chen in view of Kane et al. in view of Adachi et al. with the disclosure of Suh et al. to have made the first optical layer from a laminate structure having an alternately stacked SiO2 and Nb2O5 because the selection of a known structure based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).  Chen in view of Kane et al. in view of Adachi et al. in view of Suh et al. would therefore disclose wherein at least one of the first optical layer and the second optical layer includes a first material layer having a first refractive index and a second material layer having a second refractive index which is alternately and repeatedly stacked with the first material layer,
the first material layer comprises any one of magnesium fluoride, thorium fluoride, silicon dioxide, aluminum oxide, sodium aluminum fluoride, cryolite and epoxy, and
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kane et al. in view of Adachi et al. as applied to claim 1 above, and further in view of You et al. (U.S. Pub. 2016/0070137).  
Claim 10:  Chen in view of Kane et al. in view of Adachi et al. discloses the display apparatus of claim 1.  
Chen in view of Kane et al. in view of Adachi et al. appears not to explicitly disclose the second optical layer comprises an anti-glare processed emitting surface through which the display light is provided from the second optical layer.
You et al., however, discloses an optical layer (210 and prism; Fig. 2, paragraph 26) comprising an anti-glare processed emitting surface (upper surface of prism) through which the display light is provided from the optical layer.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chen in view of Kane et al. in view of Adachi et al. with the disclosure of You et al. to have made the second optical layer comprises an anti-glare processed emitting surface through which the display light is provided from the second optical layer in order to reduce beam angle (paragraph 37).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kane et al. in view of Adachi et al. as applied to claim 1 above, and further in view of Jo et al. (U.S. Pub. 2015/0310826).
Claim 11:  Chen in view of Kane et al. in view of Adachi et al. discloses the display apparatus of claim 1 and Chen further discloses the organic light-emitting device substrate (13) comprises a plurality of pixel areas (131; Fig. 3A, paragraph 72) at which the light is generated.  
Chen in view of Kane et al. in view of Adachi et al. appears not to explicitly disclose a thin film transistor layer with which the pixel areas of the organic light-emitting device substrate are controlled to generate the light, the thin film transistor layer disposed between the organic light-emitting device substrate and the color control layer.
Jo et al., however, discloses a thin film transistor layer (layer in which TFT is formed; Fig. 4, paragraph 56) disposed on an organic light-emitting device substrate (10; Fig. 4, paragraph 55).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chen in view of Kane et al. in view of Adachi et al. with the disclosure of Jo et al. to have made a thin film transistor layer disposed on an organic light-emitting device substrate in order to drive the pixel.  Chen in view of Kane et al. in view of Adachi et al. in view of Jo et al. would therefore disclose a thin film transistor layer with which the pixel areas of the organic light-emitting device substrate are controlled to generate the light, the thin film transistor layer disposed between the organic light-emitting device substrate and the color control layer.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815